DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
 	Applicant’s amendment filed on December 30, 2020 has been entered.  Claims 1, 2, 8, 12 and13 have been amended.  Claim 9 has been canceled, and new claims 14-15 have been added.  Thus, claims 1-8 and 10-15 are still pending in this application, with claims 1, 12 and 13 being independent.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over LAMB et al. (US 2013/0307855, hereinafter “LAMB”) in view of Eronen et al. (US 2008/0039163) and/or Shuter et al. (US 2008/0320378), further in view of SHPIGELMAN (US 2015/0302651). 
 	Regarding claim 1, LAMB discloses a non-transitory computer readable storage medium which stores a program for causing a computer to execute (¶ [0140]: “The disclosed technology may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, software and program modules as described herein include routines, programs, objects, components, data structures, and other types of structures that perform particular tasks or implement particular abstract data types.”):
	a processing that detects that a viewing is being performed (e.g., ¶ [0028]: “the story is being read”;  ¶ [0028]: “the HMD detects the end user reading a story (e.g., via eye tracking and gaze detection techniques)”;  ¶ [0092]: “FIG. 5A is a flowchart describing one embodiment of a method for generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device while the end user is reading the story.”) for a picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;   ¶ [0095]: “includes words or pictures” “illustration … associated with the reading object”)  (e.g., ¶ [0028]: “generating and displaying holographic visual aids associated with a story while the story is being read”;   ¶ [0092]: “FIG. 5A is a flowchart describing one embodiment of a method for generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device while the end user is reading the story.”    ¶ [0094}: “In step 504, a reading object is identified within a reading distance of the HMD. A reading distance may be determined as a maximum distance within which a reading object may be read by an end user of an HMD.” "A reading object may include a book, magazine, journal, newspaper, or work of literature fixed in a tangible medium of expression.”   ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques. The shape of the reading object may also be used to identify the reading object as a book or magazine and to orient and direct image processing techniques to particular portions of the reading object (e.g., to analyze the cover of the reading object). In some cases, once the reading object has been identified, it may be highlighted or illuminated to notify the end user of the HMD that it is an augmentable reading object.”   ¶ [0087]: “FIGS. 4A-4D provide examples of various environments in which one or more virtual objects associated with a story (e.g., a holographic visual aid for the story) may be generated and/or displayed to an end user of a head-mounted display device while the end user is reading the story or perceiving the story being read aloud. In some cases, the story may be embodied within a reading object (e.g., a real or virtual book) in which words of the story may be displayed to the end user or another person reading the story. The one or more virtual objects may include a predefined character animation corresponding with a character from the story or a predefined animated scene corresponding with a portion of the story.”   ¶ [0112]: “In step 606, it is detected that an end user of an HMD is gazing at a sequence of words on the page. The sequence of words may comprise a sentence or a portion of a sentence. In step 608, it is determined whether a first triggering event has been satisfied based on the identification of the page and the detection of the end user gazing at the sequence of words.”   ¶ [0128]: “identifying a reading object within a reading distance of a mobile device”)
on which details corresponding to a predetermined story are printed (¶ [0003]: “The story may be embodied within a reading object (e.g., a real or virtual book) in which words of the story may be displayed to the end user.”  e.g., ¶ [0028]: “the story is being read”;   ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”     ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques.”   ¶ [0109]: “The holographic animation may overlay or write-over portions of text and/or images on the reading object.”)   (EXAMINER’S STATEMENT:   It has long been very well known and customary for illustrations in a book (especially a comic book, children’s book, or the like) to include printed illustrations which provide details of a story (i.e., “on which details corresponding to a predetermined story are printed”).
  For instance, Eronen et al. (US 2008/0039163, paragraphs [0002]-[0003]) discloses:  “Comics, also referred to as "sequential art," generally refers to a visual art made up of a one or more of images combined with text in order to convey a story or message. Some argue that the origin of comics can be traced back to Egyptian hieroglyphs. However, while comics of the past were commonly used simply for entertainment and for providing amusing anecdotes and stories, modern day comics have been characterized as a literary medium having many subgenres.” “A comic strip generally refers to one or more frames or panels, each including one or more images and text, for example, in the form of speech balloons or image captions. Comic strips are commonly found in newspapers (i.e., the funnies section) and magazines, such as the New Yorker, which is known for including highly politicized comic strips. Comic books and albums are another form of comics that are available. Unlike newspapers or magazines where the comic strips constitute only a fraction of the content of the newspaper or magazine, comic books are generally made up almost solely of the string of frames or panels.” (emphasis added).    Likewise, Shuter et al. (US 2008/0320378, paragraphs [0005]-[0006]) discloses: “Visual texts and sequential art have a long history in the United States, and throughout the world. Generally speaking, visual texts and sequential art refer to print based works that communicate to readers through a recognizable interplay of images and text. Examples include comic-books, graphic novels, children's picture books, instructional guides and text books. These printed visual texts and sequential art are an established form of `portable` handheld visual media capable of the transmission of complex ideas and narratives. These ideas or narratives may take the form of a fictional or nonfictional story written to entertain the reader or as a lesson plan or instruction on a particular topic.” “Due to their popularity and effectiveness at communicating information, use of visual texts has become widespread. This, coupled with the demand for content resulting from the emergence of digital portable media player devices, has resulted in attempts by entrepreneurs, artists, and other individuals to adapt visual texts into a medium capable of being delivered to these digital devices. These attempts can generally be grouped into four categories: repurposed print, multimedia comics, partial animation, and visual texts with experimental interfaces.” (emphasis added).
Thus, it is reasonably arguable that the “book”, or “reading object”, taught by LAMB, inherently includes comic books, children’s book, etc. which comprise a series of pictures (or, panels) “on which details corresponding to a predetermined story are printed.”   
Alternatively, if not inherently taught by LAMB, then it would nevertheless have been clearly obvious to one of ordinary skill in the art, as merely a simple design choice, to have implemented the holographic story telling system taught by LAMB by using, as a simple substitution for the “book” and/or “reading object” explicitly taught by LAMB, a comic book (or children’s book, or the like) which is well known to comprise a series of pictures (or panels) “on which details corresponding to a predetermined story are printed.”), 
 the picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book” ) being registered in advance  (¶ [0111]: "In some embodiments, one or more words on the page of the reading object may be captured and compared with predetermined word patterns associated with the reading object.  In one example, predetermined word patterns corresponding with various pages of a particular book may be acquired and stored on the HMD upon recognition of the reading object as the particular book.”   ¶ [0083]: “The image and audio processing engine 194 may utilize structural data 198 while performing object recognition. Structure data 198 may include structural information about targets and/or objects to be tracked.” “In another example, structure data 198 may include structural information regarding one or more inanimate objects in order to help recognize the one or more inanimate objects.”     ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”     ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques.” ¶ [0122]: “In step 704, a reading object is identified. In one embodiment, the reading object may be identified using image recognition techniques. The reading object may be associated with one or more predefined holographic animations. The one or more predefined holographic animations may correspond with one or more phrases viewable from the reading object. In one example, each of the one or more predefined holographic animations may correspond with a sentence in a story viewable from the reading object.”   ¶ [0129]: “The method further includes identifying a reading object within a viewing distance of the mobile device and acquiring one or more virtual objects associated with the reading object.”  NOTE: Clearly, by necessity, the virtual objects must be "associated” (i.e., registered) with the reading object in advance); 
 	a processing that, for a target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) for which it is detected that viewing is being performed (¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques.”  ¶ [0112]: “In step 606, it is detected that an end user of an HMD is gazing at a sequence of words on the page. The sequence of words may comprise a sentence or a portion of a sentence. In step 608, it is determined whether a first triggering event has been satisfied based on the identification of the page and the detection of the end user gazing at the sequence of words.”   ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”  NOTE: Clearly, a pattern on a page is recognized, whether the pattern is a particular sequence or words or the particular pattern of pixels in a printed picture, such as a particular story illustration.), 
identifies a progression position (e.g., ¶ [0112]: “identification of the page”;  ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”) in the viewing in a story (e.g., Abstract: “generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device while the end user is reading the story”) (¶ [0096]: “In step 506, one or more virtual objects associated with the reading object are acquired. The one or more virtual objects may include a first set of virtual objects associated with a first triggering event. A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD. The first set of virtual objects may correspond with a particular page of the reading object or a particular AR tag on a particular page of the reading object. In some cases, the first set of virtual objects may correspond with a particular sequence of words located within the reading object. The first set of virtual objects may be used to augment the reading object with images and/or sounds.” “The first triggering event may also include the detection of the end user of the HMD gazing at or focusing on a particular portion of the reading object.”   ¶ [0097]: “In step 508, it is determined whether the first triggering event has been satisfied. The first triggering event may include detecting that a portion of the reading object is being read by the end user. In one embodiment, gaze detection techniques may be used to determine a portion of the reading object being focused on and/or read by the end user.”    ¶ [0098]: “In step 510, a reading pace associated with the portion of the reading object read by the end user is determined. In one embodiment, the reading pace may comprise a speed at which the end user has spoken or looked at words corresponding with the portion of the reading object. For example, if a particular phrase comprising the portion of the reading object includes a particular number of words, then the reading pace may comprise the particular number of words divided by the time that it took the end user to speak the particular number of words (e.g., in words per minute).”    ¶ [0112]: “In step 608, it is determined whether a first triggering event has been satisfied based on the identification of the page and the detection of the end user gazing at the sequence of words. In step 610, a triggering event identifier associated with the first triggering event is outputted. The triggering event identifier (e.g., a unique numerical identifier) may be used to identify that a particular triggering event has been satisfied.”); 
	a processing that starts a presentation of binocular stereoscopic content (e.g., ¶ [0003]: “generating and displaying holographic visual aids”;  ¶ [0054]: “FIG. 2E depicts one embodiment of a portion of an HMD 2 with movable display optical systems including gaze detection elements. What appears as a lens for each eye represents a display optical system 14 for each eye (i.e., 14l and 14r). A display optical system includes a see-through lens and optical elements (e.g. mirrors, filters) for seamlessly fusing virtual content with the actual direct real world view seen through the lenses of the HMD.”  ¶ [0049]: “Through the display optical systems 14l and 14r in the eyeglass frame 115, the end user's field of view includes both real objects 190, 192, and 194 and virtual objects 182 and 184.”  ¶ [0050]: “For each end user, a virtual object may be displayed by the display device at each of a number of predetermined positions at different horizontal and vertical positions. An optical axis may be computed for each eye during display of the object at each position, and a ray modeled as extending from the position into the user's eye. A gaze offset angle with horizontal and vertical components may be determined based on how the optical axis must be moved to align with the modeled ray.”)
associated with the progression position in the viewing that is identified (¶ [0003]: “associated with a story to an end user of a head-mounted display device (HMD) while the end user is reading the story”) (¶ [0003]: “generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device (HMD) while the end user is reading the story”  ¶ [0003]: “The holographic visual aids may include a predefined character animation that is synchronized to a portion of the story corresponding with the character being animated.  A reading pace of a portion of the story may be used to control the playback speed of the predefined character animation in real-time such that the character is perceived to be moving or acting at a pace corresponding with the reading pace.”   ¶ [0109]: “In step 534, a holographic animation associated with the first virtual object is generated based on the reading pace. In one embodiment, a predetermined holographic animation (e.g., an animated scene) associated with the first virtual object may be generated at a playback speed corresponding with the reading pace. The holographic animation may overlay or write-over portions of text and/or images on the reading object. The holographic animation may be sized or scaled based on a size of the reading object (e.g., the size of a book may determine the size of the holographic animation displayed to an end user).” “In step 536, the holographic animation is displayed. The holographic animation may be displayed to the end user using a see-through display of the HMD.”  ¶ [0091]: “The virtual object 22 may comprise a static image or a holographic animation comprising a sequence of images. As the virtual object 22 is displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD, the end user of the HMD may perceive that the virtual object 22 exists within the real-world environment associated with augmented reality environment 421.”    ¶ [0092]: “FIG. 5A is a flowchart describing one embodiment of a method for generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device while the end user is reading the story.”).
  	Whereas LAMB may not be entirely explicit as to, SHPIGELMAN teaches:
   	a processing that selects (e.g., ¶ [0038]: “according to user preference”, “the user may choose”), among a plurality of reference positions (e.g., ¶ [0038]: “Various point of view options may be offered to the user.”), one reference position of a viewpoint (¶ [0038]: “The point of view of the user may also vary according to user preference.”) for which rendering is performed for the binocular stereoscopic content (e.g., ¶ [0006]: “displaying of the first of the two or more scenes including displaying a left video stream for viewing by a left user eye and displaying a right video stream for viewing by a right user eye”) (¶ [0006]: “a method of providing a virtual book experience to a user, including: within a VR/AR headset, playing an audio stream representing an audio playback of a virtual book, the virtual book including two or more scenes; on a display within the VR/AR headset, displaying a first of the two or more scenes and playing a portion of the audio stream appropriate to the displayed first of the two or more scenes, the displaying of the first of the two or more scenes including displaying a left video stream for viewing by a left user eye and displaying a right video stream for viewing by a right user eye; causing a transition between the first of the two or more scenes and a second of the two or more scenes; and displaying a second of the two or more scenes and playing a portion of the audio stream appropriate to the displayed second of the two or more scenes, the displaying of the second of the two or more scenes including displaying a left video stream for viewing by a left user eye and displaying a right video stream for viewing by a right user eye.”  ¶ [0008]: “The VR/AR headset may be selected from the group consisting of: a goggles type apparatus, an eyeglasses type apparatus, or a virtual retinal display. A camera position may be associated with the displaying of the first or second of the two or more scenes, and the position may be a point of view of a character within the respective first or second of the two or more scenes. The method may further include selecting a chapter by default or receiving a selection from a user of a character whose point of view is to be adopted, and the displaying may include placing the virtual camera at the location of the selected character.”   ¶ [0012]: “In yet another aspect, the invention is directed towards a VR/AR device, including: a display, the display including a left display for a left eye and a right display for a right eye; at least one speaker to play an audio stream; means to couple the display to the head of a user; a display module configured to display two or more scenes, the display module further configured to display a left video stream for viewing by a left user eye and to display a right video stream for viewing by a right user eye;”   ¶ [0038]: “The point of view of the user may also vary according to user preference. For example, the user may choose to adopt the point of view of one of the characters in the scene. Alternatively, the user may choose an option where the same "lurks" around the scene as an observer. Various point of view options may be offered to the user. If the user chooses a particular character as their point of view, and the character is not in a subsequent scene, the system may default to a "non-character" point of view or may switch the point of view to that of another character (provisions may be made for the user to choose several characters, which may be prioritized in a list, whose points of view they are interested in). It will be understood that such a prioritized list may also be provided by default, e.g., by the virtual book designer.”  ¶ [0039]: “In some implementations, immersion may be better perceived and served by having the user represented by an avatar within the online environment. In some views the user may see their avatar (e.g., over the shoulder), and in other cases the user "sees" the online environment through the avatar's eyes.”     Claim 12: “wherein a camera position associated with the displaying of the first or second of the two or more scenes is a point of view of a character within the respective first or second of the two or more scenes.”  Claim 13: “receiving a selection from a user of a character whose point of view is to be adopted, and wherein the displaying includes placing the virtual camera at the location of the selected character.”); and 
 	a processing that controls, in accordance with a direction in which a user who is a target of presentation of the binocular stereoscopic content is observing the content (e.g., ¶ [0033]: “whether (and by how much) a user is rotating their view of a scene”), a line of sight direction (e.g., ¶ [0033]: “view of a scene”) for which the content is rendered (e.g., ¶ [0033]: “then adjust the view according to the user movement or motion”) (¶ [0007]: “The method may further include: receiving orientation data of the headset relative to a first fixed orientation; and adjusting the displaying of the first or second of the two or more scenes based on the received orientation data.”   ¶ [0033]: “An important aspect of certain implementations is that the user may advantageously employ the VR/AR functionality to become immersed in the novel art form of book presentation. For example, VR/AR headsets are often equipped with movement and motion sensors, such that the VR/AR headset can send a signal corresponding to whether (and by how much) a user is rotating their view of a scene, or even if the user is moving from one location to another (longitudinally or translationally) within a scene.”  ¶ [0033]: “Systems and methods according to current principles may then adjust the view according to the user movement or motion. The adjustment may be both visually and aurally, the latter being accomplished by dynamic sound leveling.”  ¶ [0034]: “For example, in a book presentation of Anna Karenina, a train scene may be displayed, with characters talking on a platform or in a station. By movement or motion of the user's head, the user may more preferentially hear the conversation, train noises, or the like. For example, if a user tilts their head towards speaking character, or turns their head towards them, the conversation may become louder or more clear. If the user tilts their head towards the train, or points their head in that direction, train noises may become more clear or louder. Of course, by turning their head toward characters or toward the train, a view of the characters or the train will also occupy more of the user's virtual or augmented reality environment, i.e., the user will see the people or the train more preferentially or clearly.”  ¶ [0037]: “The point of view of the "reader" (listener) may be dynamic or static. In other words, the view may stay the same with respect to the scene for the duration of the scene, or the user may be able to affect the view by movements of their head.”  ¶ [0043]: “These steps may be followed by user selection of a "PLAY" button or the like. Following such, and referring now to a first embodiment illustrated by the flowchart 20 of FIG. 5, a next step is generally the rendering of an audio file in a VR/AR headset (step 12). When the audio file is first played back, a default scene may be visually rendered in the VR/AR headset, the default scene and subsequent scenes generally being displayed in a 3-D environment so that as a user's head moves, the scene can be adjusted in a way that suggests to the user that relative movement has taken place, increasing the immersive effect.”  ¶ [0050]: “Returning to FIG. 5, sensors in the VR/AR headset may then be employed to detect movement or motion by the user, and to send a signal to the system upon such detection (step 18). The rendering of the video and/or audio file may then be adjusted according to the detected movement or motion or both (step 22).”   Claim 6: “a. receiving orientation data of the headset relative to a first fixed orientation; and b. adjusting the displaying of the first or second of the two or more scenes based on the received orientation data.”), 
 	wherein, in the processing that selects (e.g., ¶ [0038]: “Various point of view options may be offered to the user.”), the one reference position of the viewpoint is selected (e.g., ¶ [0038]: “the user may choose to adopt the point of view of one of the characters in the scene”) based on a rotation of the direction of the observing (e.g., ¶ [0069]: “user input may be accomplished by gaze tracking, and thus determining where a viewer is looking.”  ¶ [0069]: “a virtual button portrayed on the user interface (within the headset) and detected as being gazed at (e.g., as a center of view) by the viewer may be highlighted.”  ¶ [0070]: “Blinking or other activations including keyboard or mouse button depressions may cause the "virtual button" to then be depressed.“) (¶ [0008]: “receiving an input may include an action selected from the group consisting of: receiving a keyboard or mouse input, receiving an input from a virtual button, receiving an input from a haptic interface, receiving an input from a camera, or receiving an input from a motion tracking system.”  ¶ [0009]: “The method may further include receiving an input from the user to control playback of the virtual book experience.”   ¶ [0031]: “The screen generally has a UI overlay with various elements allowing a user to adjust settings, such as languages, as well as a "PLAY" button 66 to allow the book reading and video display to start.”   ¶ [0038]: “The point of view of the user may also vary according to user preference. For example, the user may choose to adopt the point of view of one of the characters in the scene. Alternatively, the user may choose an option where the same "lurks" around the scene as an observer. Various point of view options may be offered to the user. If the user chooses a particular character as their point of view, and the character is not in a subsequent scene, the system may default to a "non-character" point of view or may switch the point of view to that of another character (provisions may be made for the user to choose several characters, which may be prioritized in a list, whose points of view they are interested in). It will be understood that such a prioritized list may also be provided by default, e.g., by the virtual book designer.”   ¶ [0069]: “In yet another variation, user input may be accomplished by gaze tracking, and thus determining where a viewer is looking. For example, a gaze tracker may be instantiated by a user pressing a button, e.g., on the headset or on a keyboard or mouse, at which point a virtual button portrayed on the user interface (within the headset) and detected as being gazed at (e.g., as a center of view) by the viewer may be highlighted.”  ¶ [0070]: “Blinking or other activations including keyboard or mouse button depressions may cause the "virtual button" to then be depressed.“  ¶ [0073]: “In another variation of the user interface, the user interface controlling playback may be integrated as part of the scene in the environment of the book. For example, if the scene takes place on a mountain, buttons such as "play", "pause", and the like, may be implemented by or within trees or rocks on the mount. Numerous other variations will also be understood. Alternatively, the user interface may be static with respect to the direction the user is facing, and may thus appear in the same place on the screen irrespective of the direction the user is facing or pointing.”   ¶ [0087]: “The systems and methods may be implemented in a computer, in which case the programming of the computer would render the computer a special purpose device, with the purpose being the virtual book experience. Such a computer may be coupled to a VR/AR headset or glasses, in a wired or wireless fashion. Alternatively, all of the computing and rendering power necessary to implement the virtual book experience may be situated within the VR/AR headset or glasses. Such may further include input means for user interaction, e.g., gaze trackers, haptic controllers, motion trackers, e.g., incorporating cameras so as to recognize hand motions as input motions, e.g., for trick play, or the like.”).
 	Thus, in order to obtain a more versatile augmented reality and/or virtual reality (AR/VR) holographic story presentation system having the cumulative features and/or functionalities taught by LAMB and SHPIGELMAN, it would have been obvious to one of ordinary skill in the art to have modified the AR/VR holographic story presentation system taught by LAMB in order to incorporate the functionality of allowing a user to input a selection of a point of view of scenes to be displayed from various point of view options offered to the user, wherein user input of a selection may be based on user gaze tracking, as taught by SHPIGELMAN. 
	Regarding claim 2 (depends on claim 1), LAMB discloses:
 	wherein the program further causes the computer to execute a processing that obtains a captured image including the picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) being viewed by the user who is the target of the presentation of the binocular stereoscopic content (¶ [0046]: “The capture device 213 may be calibrated such that a field of view captured by the capture device 213 corresponds with the field of view as seen by an end user of HMD 200.”     ¶ [0071]: “In one embodiment, the capture device 20 may include one or more image sensors for capturing images and videos".   ¶ [0092]: “FIG. 5A is a flowchart describing one embodiment of a method for generating and displaying holographic visual aids associated with a story to an end user of a head-mounted display device while the end user is reading the story.”    ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures¶ [0111]: “In step 602, one or more images associated with a reading object are acquired. In one embodiment, an image capture device of an HMD may be used to acquire one or more images of an environment in which the reading object exists. In step 604, a page of the reading object is identified based on the one or more images. In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag. In some embodiments, one or more words on the page of the reading object may be captured and compared with predetermined word patterns associated with the reading object. In one example, predetermined word patterns corresponding with various pages of a particular book may be acquired and stored on the HMD upon recognition of the reading object as the particular book.”), 
	wherein based on the obtained captured image, the processing that detects and the processing that identifies are performed (¶ [0111]: “In step 602, one or more images associated with a reading object are acquired. In one embodiment, an image capture device of an HMD may be used to acquire one or more images of an environment in which the reading object exists. In step 604, a page of the reading object is identified based on the one or more images. In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag. In some embodiments, one or more words on the page of the reading object may be captured and compared with predetermined word patterns associated with the reading object. In one example, predetermined word patterns corresponding with various pages of a particular book may be acquired and stored on the HMD upon recognition of the reading object as the particular book.”). 
 	Regarding claim 3 (depends on claim 2), LAMB discloses:
 	wherein the picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) registered in advance includes a region on which an image indicating details corresponding to a predetermined story is printed (e.g., either any part of, or the entirety of: ¶ [0088]: “pictures associated with a particular page of the existing book” or  ¶ [0095]: “illustration … associated with the reading object”) (¶ [0003]: “The story may be embodied within a reading object (e.g., a real or virtual book) in which words of the story may be displayed to the end user.”  ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”   ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques.”  NOTE: Merriam-Webster Dictionary defines “Illustration” as: “something that serves to illustrate: such as (a) : a picture or diagram that helps make something clear or attractive.”  Also, Merriam-Webster Dictionary defines “Illustrate” as (a) : to provide with visual features intended to explain or decorate // illustrate a book”.    ¶ [0109]: “The holographic animation may overlay or write-over portions of text and/or images on the reading object.”   ¶ [0111]: “In step 602, one or more images associated with a reading object are acquired. In one embodiment, an image capture device of an HMD may be used to acquire one or more images of an environment in which the reading object exists. In step 604, a page of the reading object is identified based on the one or more images. In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag.”  ¶ [0109]: “The holographic animation may overlay or write-over portions of text and/or images on the reading object.”, and 
 	in the processing that identifies, the progression position in the viewing is identified based on an image of the target picture in the captured image (¶ [0111]: “In step 602, one or more images associated with a reading object are acquired. In one embodiment, an image capture device of an HMD may be used to acquire one or more images of an environment in which the reading object exists. In step 604, a page of the reading object is identified based on the one or more images. In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag.”   ¶ [0112]: “In step 608, it is determined whether a first triggering event has been satisfied based on the identification of the page and the detection of the end user gazing at the sequence of words. In step 610, a triggering event identifier associated with the first triggering event is outputted. The triggering event identifier (e.g., a unique numerical identifier) may be used to identify that a particular triggering event has been satisfied.”).
	Regarding claim 5 (depends on claim 1), LAMB discloses:
	wherein in the processing that starts, the presentation of the binocular stereoscopic content is started in accordance with one of a plurality of progression positions in the story corresponding to the picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”), which are defined for each picture registered in advance(e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”), being identified (¶ {0030]: “In one embodiment, the one or more virtual objects may correspond with a predefined character animation (e.g., a virtual ogre mouthing "fee-fi-fo-fum") that may be displayed upon the detection of a particular triggering event (e.g., an end user opening a "Jack and the Beanstalk" book to a particular page).”  ¶ [0088]: “In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”  ¶ [0096]: “In step 506, one or more virtual objects associated with the reading object are acquired. The one or more virtual objects may include a first set of virtual objects associated with a first triggering event. A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD. The first set of virtual objects may correspond with a particular page of the reading object or a particular AR tag on a particular page of the reading object. In some cases, the first set of virtual objects may correspond with a particular sequence of words located within the reading object.”  ¶ [0111]: “In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag. In some embodiments, one or more words on the page of the reading object may be captured and compared with predetermined word patterns associated with the reading object. In one example, predetermined word patterns corresponding with various pages of a particular book may be acquired and stored on the HMD upon recognition of the reading object as the particular book.”) (¶ [0111]: “In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag. In some embodiments, one or more words on the page of the reading object may be captured and compared with predetermined word patterns associated with the reading object. In one example, predetermined word patterns corresponding with various pages of a particular book may be acquired and stored on the HMD upon recognition of the reading object as the particular book.”) (¶ [0112]: “In step 608, it is determined whether a first triggering event has been satisfied based on the identification of the page and the detection of the end user gazing at the sequence of words. In step 610, a triggering event identifier associated with the first triggering event is outputted. The triggering event identifier (e.g., a unique numerical identifier) may be used to identify that a particular triggering event has been satisfied.”  ¶ [0096]: “In step 506, one or more virtual objects associated with the reading object are acquired. The one or more virtual objects may include a first set of virtual objects associated with a first triggering event. A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD. The first set of virtual objects may correspond with a particular page of the reading object or a particular AR tag on a particular page of the reading object.”  ¶ [0126]: “FIGS. 7B and 7C depict one embodiment of a synchronized playback of three predefined holographic animations 752-754 based on the detection of utterances from a particular person 760. As depicted in FIG. 7B, a first holographic animation 752 corresponds with a first sequence of one or more mouth shapes associated with a first phrase "a," a second holographic animation 753 corresponds with a second sequence of one or more mouth shapes associated with a second phrase "b," and a third holographic animation 754 corresponds with a third sequence of one or more mouth shapes associated with a third phrase "c”.”   ¶ [0127]: “As depicted in FIG. 7C, as particular person 760 speaks a first portion of the first phrase, the first holographic animation 752 is displayed. Thereafter, when particular person 760 is silent for more than a particular time duration or fails to correctly speak the entire first phrase, an idling holographic animation 758 is displayed. Thereafter, as particular person 760 speaks a first portion of the second phrase, the second holographic animation 753 is displayed. Subsequently, as particular person 760 speaks a first portion of the third phrase, the third holographic animation 754 is displayed.”).
 	Regarding claim 6 (depends on claim 1), LAMB discloses:
 	wherein the binocular stereoscopic content that is presented in the processing that starts is changed in accordance with a number of times that a same progression position is identified as the progression position in the viewing (¶ [0093]: "In step 502, a user profile associated with an end user of an HMD is acquired. The user profile may include a virtual object viewing history. The virtual object viewing history may comprise a history of virtual objects viewed by the end user including time and date information for each viewing and corresponding triggering events for each of the virtual objects recorded within the virtual object viewing history.”   ¶ [0096]: “In step 506, one or more virtual objects associated with the reading object are acquired. The one or more virtual objects may include a first set of virtual objects associated with a first triggering event. A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD. The first set of virtual objects may correspond with a particular page of the reading object or a particular AR tag on a particular page of the reading object. In some cases, the first set of virtual objects may correspond with a particular sequence of words located within the reading object. The first set of virtual objects may be used to augment the reading object with images and/or sounds.” …  “The first triggering event may also include the detection of the end user of the HMD gazing at or focusing on a particular portion of the reading object.”   ¶ [0097]: “In step 508, it is determined whether the first triggering event has been satisfied. The first triggering event may include detecting that a portion of the reading object is being read by the end user. In one embodiment, gaze detection techniques may be used to determine a portion of the reading object being focused on and/or read by the end user. In some cases, the first triggering event may include detecting the end user looking at an AR tag on a particular page of the reading object.”   ¶ [0099]: “In step 512, a first virtual object of the first set of virtual objects is determined based on the virtual object viewing history. In one embodiment, the first virtual object may comprise a virtual object that has not been previously viewed by the end user of the HMD. The first virtual object may comprise the virtual object of the first set of virtual objects that has been viewed the fewest number of times.”   ¶ [0103]: “In step 522, a user profile associated with an end user of an HMD is acquired. The user profile may include a virtual object viewing history. The virtual object viewing history may comprise a history of virtual objects viewed by the end user including time and date information for each viewing and corresponding triggering events for each of the virtual objects recorded within the virtual object viewing history.”).
	Regarding claim 7 (depends on claim 1), LAMB discloses:
	wherein the binocular stereoscopic content is content for which a progression of presentation details is controlled based on the story corresponding to the target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”), and wherein the binocular stereoscopic content includes presentation details corresponding to the progression position in the viewing (¶ [0100]: “In step 514, a holographic animation associated with the first virtual object is generated based on the reading pace. In one embodiment, a predetermined holographic animation (e.g., an animated scene) associated with the first virtual object may be generated at a playback speed corresponding with the reading pace. The holographic animation may overlay or write-over portions of text and/or images on the reading object.”    ¶ [0117]: “In step 642, a first virtual object and a reading pace are acquired.”  ¶ [0118]: “In one embodiment, the first virtual object may comprise a virtual dragon and the sequence of movements may comprise the virtual dragon mouthing a particular phrase.  In another embodiment, the first virtual object may comprise a virtual girl and the sequence of movements may comprise the virtual girl clapping her hands.    In step 650, a sequence of images corresponding with the sequence of movements are rendered based on the 6DOF pose and the location of the first virtual object within the environment.  In step 652, the sequence of images are outputted at a rate corresponding with the reading pace. In one embodiment, the reading pace for a portion of a story may be used to control the playback speed of a predefined character animation in real-time such that the character is perceived to be lip-synching the story being read aloud.”  ¶ [0120]: “In step 670, a first virtual object and a reading pace are acquired. In step 671, one or more animated phrases associated with the first virtual object are acquired. The one or more animated phrases may include a first animated phrase associated with a sequence of mouth shape movements. In step 672, a location for the first virtual object within an environment is determined. In one embodiment, the location of the first virtual object may be attached to a reading object. In one example, the location of the first virtual object may be based on the location of an AR tag used by the reading object and/or the orientation of the reading object within the environment. In step 673, a 6DOF pose associated with a mobile device within the environment is determined. In step 674, a first utterance corresponding with a portion of the first animated phrase is detected. The first utterance may be detected via voice recognition and/or audio recognition techniques. In step 675, a sequence of images corresponding with the sequence of mouth shape movements are rendered based on the 6DOF pose and the location of the virtual object within the environment. In step 676, the sequence of images are outputted at a rate corresponding with the reading pace.”     ¶ [0122]: “In step 704, a reading object is identified. In one embodiment, the reading object may be identified using image recognition techniques. The reading object may be associated with one or more predefined holographic animations. The one or more predefined holographic animations may correspond with one or more phrases viewable from the reading object. In one example, each of the one or more predefined holographic animations may correspond with a sentence in a story viewable from the reading object.”).
	Regarding claim 8 (depends on claim 7, LAMB discloses: 
	wherein a progression control is performed for the binocular stereoscopic content based on the story corresponding to the target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) (¶ [0100]: “In step 514, a holographic animation associated with the first virtual object is generated based on the reading pace. In one embodiment, a predetermined holographic animation (e.g., an animated scene) associated with the first virtual object may be generated at a playback speed corresponding with the reading pace. The holographic animation may overlay or write-over portions of text and/or images on the reading object.”    ¶ [0117]: “In step 642, a first virtual object and a reading pace are acquired.”  ¶ [0118]: “In one embodiment, the first virtual object may comprise a virtual dragon and the sequence of movements may comprise the virtual dragon mouthing a particular phrase.  In another embodiment, the first virtual object may comprise a virtual girl and the sequence of movements may comprise the virtual girl clapping her hands.    In step 650, a sequence of images corresponding with the sequence of movements are rendered based on the 6DOF pose and the location of the first virtual object within the environment.  In step 652, the sequence of images are outputted at a rate corresponding with the reading pace. In one embodiment, the reading pace for a portion of a story may be used to control the playback speed of a predefined character animation in real-time such that the character is perceived to be lip-synching the story being read aloud.”  ¶ [0120]: “In step 670, a first virtual object and a reading pace are acquired. In step 671, one or more animated phrases associated with the first virtual object are acquired. The one or more animated phrases may include a first animated phrase associated with a sequence of mouth shape movements. In step 672, a location for the first virtual object within an environment is determined. In one embodiment, the location of the first virtual object may be attached to a reading object. In one example, the location of the first virtual object may be based on the location of an AR tag used by the reading object and/or the orientation of the reading object within the environment. In step 673, a 6DOF pose associated with a mobile device within the environment is determined. In step 674, a first utterance corresponding with a portion of the first animated phrase is detected. The first utterance may be detected via voice recognition and/or audio recognition techniques. In step 675, a sequence of images corresponding with the sequence of mouth shape movements are rendered based on the 6DOF pose and the location of the virtual object within the environment. In step 676, the sequence of images are outputted at a rate corresponding with the reading pace.”     ¶ [0122]: “In step 704, a reading object is identified. In one embodiment, the reading object may be identified using image recognition techniques. The reading object may be associated with one or more predefined holographic animations. The one or more predefined holographic animations may correspond with one or more phrases viewable from the reading object. In one example, each of the one or more predefined holographic animations may correspond with a sentence in a story viewable from the reading object.”). 
 	Regarding claim 10 (depends on claim 1), LAMB discloses: 
	wherein the binocular stereoscopic content includes details that are not included in details printed on the target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) for the story corresponding to the target picture (¶ [0096]: “In one embodiment, the first set of virtual objects may be used to update or modify words and/or images on a page of the reading object.”  ¶ [0105]: “The first set of virtual objects may be used to augment the reading object with images and/or sounds. In one embodiment, the first set of virtual objects may be used to update or modify words and/or images on a page of the reading object.”). 
 	Regarding claim 11 (depends on claim 1), LAMB discloses:
 	wherein the binocular stereoscopic content is content (¶ [0087]: “The one or more virtual objects”) for providing a character of the story (e.g., ¶ [0087]: “a predefined character animation corresponding with a character from the story”) corresponding to the target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) (¶ [0087]: “The one or more virtual objects may include a predefined character animation corresponding with a character from the story or a predefined animated scene corresponding with a portion of the story.”  ¶ [0099]: “In the case that the first set of virtual objects comprises virtual objects of varying degrees of detail or content, characteristics of the end user (e.g., their age and/or experience with the reading object) may be used to determine the first virtual object as the virtual object most appropriate for the end user. In one embodiment, the first virtual object may be determined based on end user feedback associated with a challenge (e.g., user feedback regarding a choose your own adventure question provided to the end user, or regarding which string of a virtual piñata to pull).”  NOTE:  A “choose your own adventure” feature could be reasonably argued as teaching, or at least suggesting a "be-the-character" experience.). 
	 LAMB fails to explicitly disclose that the content is content for providing a "be-the-character" experience.
 	However, whereas LAMB may not entirely explicit as to, SHPIGELMAN further teaches:
 	starting binocular stereoscopic content for providing a "be-the-character" experience of the story (¶ [0008]: “The VR/AR headset may be selected from the group consisting of: a goggles type apparatus, an eyeglasses type apparatus, or a virtual retinal display. A camera position may be associated with the displaying of the first or second of the two or more scenes, and the position may be a point of view of a character within the respective first or second of the two or more scenes. The method may further include selecting a chapter by default or receiving a selection from a user of a character whose point of view is to be adopted, and the displaying may include placing the virtual camera at the location of the selected character.”  ¶ [0037]: “The point of view of the "reader" (listener) may be dynamic or static. In other words, the view may stay the same with respect to the scene for the duration of the scene, or the user may be able to affect the view by movements of their head.” ¶ [0038]: “The point of view of the user may also vary according to user preference. For example, the user may choose to adopt the point of view of one of the characters in the scene. Alternatively, the user may choose an option where the same "lurks" around the scene as an observer. Various point of view options may be offered to the user. If the user chooses a particular character as their point of view, and the character is not in a subsequent scene, the system may default to a "non-character" point of view or may switch the point of view to that of another character (provisions may be made for the user to choose several characters, which may be prioritized in a list, whose points of view they are interested in). It will be understood that such a prioritized list may also be provided by default, e.g., by the virtual book designer.”  ¶ [0039]: “In some implementations, immersion may be better perceived and served by having the user represented by an avatar within the online environment. In some views the user may see their avatar (e.g., over the shoulder), and in other cases the user "sees" the online environment through the avatar's eyes.  The default placement for an avatar may be set by a virtual book designer to accommodate for a meaningful experience considering the location of the user and the scene or online environment, and multiple options may be provided for the placement.”).
 	Thus, in order to obtain a more versatile augmented reality storybook system having the cumulative features and/or functionality taught by LAMB and SHPIGELMAN, it would have been obvious to one of ordinary skill in the art to have modified the augmented reality storybook system taught by LAMB to also include the functionality of providing a “be-the-character” experience of the story, as taught by SHPIGELMAN.
 	Regarding claim 12, claim 12 is directed to the content providing apparatus having a central processing unit (CPU) executing the program stored on the non-transitory computer readable storage medium of claim 1 (¶ [0031]: “The depicted computing devices include mobile device 11, mobile device 12, mobile device 19, and server 15.”  ¶ [0034]: “One embodiment of mobile device 19 includes a network interface 145, processor 146, memory 147, camera 148, sensors 149, and display 150, all in communication with each other.” “Processor 146 allows mobile device 19 to execute computer readable instructions stored in memory 147 in order to perform processes discussed herein.”), and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
 	Regarding claim 13, claim 13 is directed to the method implemented in the program stored in non-transitory computer readable storage medium of claim 1, and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
  	Regarding claim 14 (depends on claim 1), whereas LAMB may not be entirely explicit as to, SHPIGELMAN further teaches:
 	the plurality of reference positions are arranged in a three-dimensional scene which is rendered (¶ [0006]: “a method of providing a virtual book experience to a user, including: within a VR/AR headset, playing an audio stream representing an audio playback of a virtual book, the virtual book including two or more scenes; on a display within the VR/AR headset, displaying a first of the two or more scenes and playing a portion of the audio stream appropriate to the displayed first of the two or more scenes, the displaying of the first of the two or more scenes including displaying a left video stream for viewing by a left user eye and displaying a right video stream for viewing by a right user eye; causing a transition between the first of the two or more scenes and a second of the two or more scenes; and displaying a second of the two or more scenes and playing a portion of the audio stream appropriate to the displayed second of the two or more scenes, the displaying of the second of the two or more scenes including displaying a left video stream for viewing by a left user eye and displaying a right video stream for viewing by a right user eye.”  ¶ [0008]: “The VR/AR headset may be selected from the group consisting of: a goggles type apparatus, an eyeglasses type apparatus, or a virtual retinal display. A camera position may be associated with the displaying of the first or second of the two or more scenes, and the position may be a point of view of a character within the respective first or second of the two or more scenes. The method may further include selecting a chapter by default or receiving a selection from a user of a character whose point of view is to be adopted, and the displaying may include placing the virtual camera at the location of the selected character.”  ¶ [0009]: “The virtual environment may be an online environment shared by two or more users, a 2D environment, a 2.5D environment, or a 3D environment.”    ¶ [0012]: “In yet another aspect, the invention is directed towards a VR/AR device, including: a display, the display including a left display for a left eye and a right display for a right eye; at least one speaker to play an audio stream; means to couple the display to the head of a user; a display module configured to display two or more scenes, the display module further configured to display a left video stream for viewing by a left user eye and to display a right video stream for viewing by a right user eye;”  ¶ [0029]: “In more detail, the VR/AR headset may be configured to display scenes reminiscent of the played back audio content, including in a 2-D fashion or in a 3-D fashion, contemporaneously with the playback of the audio.”    ¶ [0038]: “The point of view of the user may also vary according to user preference. For example, the user may choose to adopt the point of view of one of the characters in the scene. Alternatively, the user may choose an option where the same "lurks" around the scene as an observer. Various point of view options may be offered to the user. If the user chooses a particular character as their point of view, and the character is not in a subsequent scene, the system may default to a "non-character" point of view or may switch the point of view to that of another character (provisions may be made for the user to choose several characters, which may be prioritized in a list, whose points of view they are interested in). It will be understood that such a prioritized list may also be provided by default, e.g., by the virtual book designer.”  ¶ [0039]: “In some implementations, immersion may be better perceived and served by having the user represented by an avatar within the online environment. In some views the user may see their avatar (e.g., over the shoulder), and in other cases the user "sees" the online environment through the avatar's eyes.  The default placement for an avatar may be set by a virtual book designer to accommodate for a meaningful experience considering the location of the user and the scene or online environment, and multiple options may be provided for the placement.”   ¶ [0043]: “When the audio file is first played back, a default scene may be visually rendered in the VR/AR headset, the default scene and subsequent scenes generally being displayed in a 3-D environment so that as a user's head moves, the scene can be adjusted in a way that suggests to the user that relative movement has taken place, increasing the immersive effect.”   ¶ [0043]: “Generally, the display of the video file will include the loading of a 3-D model of the scene into graphics memory to which the VR/AR headset has access, such as that of a computing environment, mobile device, or even within the VR/AR headset itself. The user can "look around" the 3-D scene, and to a certain extent (the extent being how much of the scene has been re-created in the CG model) can move around within the scene.”  ¶ [0063]: “Variations will be understood. For example, while the implementations described above indicate generally automatic transitions from one 3-D model of a scene to the next, the user may override such automatic transitions and remain "within" one 3-D model even while the story progresses (aurally) to the next, particularly if they find the one 3-D model particularly intriguing or interesting, or wish to explore it more.”    Claim 12: “wherein a camera position associated with the displaying of the first or second of the two or more scenes is a point of view of a character within the respective first or second of the two or more scenes.”  Claim 13: “receiving a selection from a user of a character whose point of view is to be adopted, and wherein the displaying includes placing the virtual camera at the location of the selected character.”). 
    	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LAMB et al. (US 2013/0307855) in view of Eronen et al. (US 2008/0039163) and/or Shuter et al. (US 2008/0320378), further in view of SHPIGELMAN (US 2015/0302651), and still further in view of "Marvel reveals augmented reality for comic books, new 'Infinite' digital comics," Dante D'Orazio;www.theverge.com, March 11, 2012 (hereinafter “D’ORAZIO”).
 	Regarding claim 4 (depends on claim 2), LAMB discloses:
	wherein the picture (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) registered in advance includes a page comprising at least one panel (e.g., ¶ [0088]: “pictures associated with a particular page of the existing book”;   ¶ [0095]: “includes words or pictures” “illustration … associated with the reading object”) (¶ [0088]: “The reading object may comprise a book, magazine, or piece of literature. Reading object 21 includes an augmented reality (AR) tag 25. The AR tag 25 may comprise a unique image or graphic that may be used to determine one or more virtual objects to display associated with the AR tag 25 such as a holographic visual aid. The AR tag 25 may also be used to determine a location on the reading object 21 in which to place the one or more virtual objects.  In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”     ¶ [0095]: “In one embodiment, the reading object may be identified as an object being touched by the end user within the reading distance which includes words or pictures. In some embodiments, a title, author, illustration, or ISBN number associated with the reading object may be identified via image recognition techniques. The shape of the reading object may also be used to identify the reading object as a book or magazine and to orient and direct image processing techniques to particular portions of the reading object (e.g., to analyze the cover of the reading object).”  ¶ [0100]: “The holographic animation may overlay or write-over portions of text and/or images on the reading object.”    ¶ [0104]: “A reading object may include a book, magazine, journal, newspaper, or work of literature fixed in a tangible medium of expression.” ), and
 	in the processing that identifies, the progression position in the viewing (e.g., ¶ [0111]: “particular page with a corresponding marking or AR tag”) is identified by recognizing a panel of the target picture (e.g., ¶ [0083]: “targets and/or objects to be tracked”; ¶ [0088]: “pictures associated with a particular page of the existing book”;  ¶ [0095]: “illustration … associated with the reading object”) included in the captured image (¶ [0085]: “Planar reference images, coded AR markers, QR codes, and/or bar codes may also be used to improve object detection and/or tracking. Upon detection of one or more objects and/or gestures, image and audio processing engine 194 may report to application 196 an identification of each object or gesture detected and a corresponding position and/or orientation if applicable.”   ¶ [0088]: “The reading object may comprise a book, magazine, or piece of literature. Reading object 21 includes an augmented reality (AR) tag 25. The AR tag 25 may comprise a unique image or graphic that may be used to determine one or more virtual objects to display associated with the AR tag 25 such as a holographic visual aid. The AR tag 25 may also be used to determine a location on the reading object 21 in which to place the one or more virtual objects.  In some embodiments, a reading object may comprise an existing book without any predetermined AR tags (e.g., a book published in 1969). In this case, the existing book may be retrofitted with an AR tag by identifying unique words or pictures associated with a particular page of the existing book without any predetermined AR tags.”    ¶ [0111]: “In step 602, one or more images associated with a reading object are acquired. In one embodiment, an image capture device of an HMD may be used to acquire one or more images of an environment in which the reading object exists. In step 604, a page of the reading object is identified based on the one or more images. In the case that the reading object comprises a book, the page of the reading object may be identified by identifying that the book is open to a particular page with a corresponding marking (e.g., an identifiable page number) or AR tag.”).
 	However, LAMB fails to explicitly disclose the book registered in advance includes, expressly, "a comic book".
	Nevertheless, whereas LAMB may not be entirely explicit as to, D’ORAZIO discloses an augmented reality comic book system wherein the book is “a comic book”.
	Thus, as simply one obvious application of the augmented reality book system taught by the combination of LAMB and SHPIGELMAN, it would have been obvious to one of ordinary skill in the art to have implemented the augmented reality book system disclosed by LAMB using a comic book, as taught by D’ORAZIO, thereby predictably resulting in the claimed invention. 
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LAMB et al. (US 2013/0307855, hereinafter “LAMB”) in view of Eronen et al. (US 2008/0039163) and/or Shuter et al. (US 2008/0320378), further in view of SHPIGELMAN (US 2015/0302651), and still further in view of COLE et al. (US 2016/0227190, hereinafter “COLE”).
	Regarding claim 15 (depends on claim 1), whereas LAMB AND SHPIGELMAN may not be entirely explicit as to, COLE teaches:
 	in the processing that selects, a reference position (e.g., one of the ¶ [0035]: “the various available camera positions”) located in a direction corresponding to the rotation direction of observing from a current point of view (e.g., ¶ [0035]: “user rotation and/or tilting his/her current head orientation in order to change his/her line of sight so that the new desired camera position in the line of sight of the user”) is selected as the one reference position e.g., ¶ [0035]: “the desired known camera position”)  (¶ [0006]: “Methods and apparatus for allowing a user to switch viewing positions and/or perspective while viewing an environment, e.g., as part of a 3D playback and/or viewing experience, are described. In various embodiments multiple camera positions are used in the environment to capture stereoscopic image data, e.g., pairs of left and right eye views. During playback and/or viewing a user can select which camera position he/she would like to experience the environment from, that is, the user can choose a cameras position from the perspective of which the user views the captured content. At a given time one or more camera positions may be chosen for content presentation to the viewer. Thus, for example, a user may switch from a midfield position to an end field position. The user may do this by looking at another camera position when viewing the event/environment from a first camera position. A visual or other indication is provided to the user to indicate to the user that the user can select the other camera position as his/her viewing position if the user desires to do so. This may be done by changing the color of the camera position being viewed, e.g., to green or red, displaying a banner or other indicator to the user or providing some other indication such as a particular icon such as that of a camera at the alternative viewing location which the user can select. The system monitors for user input while the user is presented with the queue or other indicator that the alternative viewing position can be selected. If the user provides input, e.g., one or two taps on an input interface, e.g., a touch pad device, and/or via another user interface, indicating the user wants to switch to the viewing position he/she is looking at, a switch to the alternate viewing position is made and the user is presented with images captured from the perspective of the user selected alternative viewing position rather than the user's original viewing position.”   ¶ [0008]: “An exemplary method of presenting content corresponding to an environment, comprises: displaying to a user content corresponding to a first camera position in said environment; determining if the user is viewing another camera position in said environment; and monitoring, while said user is viewing said another camera position, to detect user input indicating a user selected switch to said another camera position.”  ¶ [0027]: “In various embodiments the 3D rendering and playback systems 122, 124 may decode the imaging content received from the content delivery system 104, generate imaging content using the decoded content, and render the imaging content, e.g., 3D image content, on a display e.g., a stereoscopic display. In various embodiments the 3D rendering and playback systems 122, 124 are capable of performing additional processing, e.g., tracking user's head position and/or line of sight to determine which camera position the user wants to view the environment from and accordingly switch to displaying in accordance with the features of the invention.”  ¶ [0031]: “The display 304 in some embodiments is a head mounted stereoscopic display while in some other embodiments the display 304 may be another display device capable of displaying stereoscopic imaging content. In some embodiments the head mounted stereoscopic display 304 includes one or more sensors configured to track user's head movement and/or detect a change in user's head position. In some embodiments the playback and rendering device 202 includes one or more sensors, e.g., cameras, track user's head movement and/or detect a change in user's head position.”  ¶ [0035]: “FIG. 5 is a drawing 500 illustrating conceptually how a user selected switch from a current, e.g., first, camera position 404 to another different, e.g., second, camera position 408, e.g., occurs in accordance with some embodiments. In various embodiments the user is aware and/or is apprised about the various available camera positions from which the user may select a position as a current viewing position. The example of FIG. 5 depicts a scenario where the user wants to switch from the viewing position corresponding to camera position 404 (which was the currently selected/used position in FIG. 4 example) to a different viewing position corresponding to another camera position, e.g., second camera position 408. In accordance with the features of the present invention in some embodiments when the user wishes to change the viewing position, sometimes referred to as teleporting to the new camera position, the user simply starts looking at the desired known camera position, e.g., in a simulated environment being displayed to the user on a head mounted display or another display. Staring to look at another camera position may include the user rotation and/or tilting his/her current head orientation in order to change his/her line of sight so that the new desired camera position in the line of sight of the user. For example in the case illustrated in FIG. 5, prior to starting to view the second camera position 408 the user is looking at the performance area 403, which if viewed from the perspective of the user at the first camera position 404, is at a lower ground level than the a level to which camera position 404 corresponds. Thus when the user starts viewing the second camera position 408 the user will tilt his/her head up so that the user's line of sight changes and the user can look at the second camera position. Similarly looking at some other camera position, e.g., position 406, may need user's head rotation and/or tilt or both. As discussed later the change in head orientation relative to a reference or current orientation is monitored and used in determining whether the user is viewing another different camera position in the environment.”).
 	Thus, in order to obtain a more versatile and user friendly augmented reality and/or virtual reality (AR/VR) holographic story presentation system having the cumulative features and/or functionalities taught by LAMB, SHPIGELMAN and COLE, it would have been obvious to one of ordinary skill in the art to have modified the AR/VR holographic story presentation system taught by the combination of LAMB and SHPIGELMAN in order to incorporate the functionality of allowing a user to input a selection of a predetermined viewing position corresponding to the rotation direction of observing from a current point of view, as taught by COLE.
Response to Arguments
	Applicant's arguments filed on December 30, 2020 with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.). 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675